El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
La cláusula sobre doble exposición en la Enmienda Quinta de la Constitución tiene el propósito, en palabras del Juez Douglas, (1) de “equilibrar la posición del gobierno y el individuo, y desalentar el exceso abusivo del temible poder de la sociedad.” Se rompe ese equilibrio cuando un juez absuelve apartándose de los méritos de la prueba y descansando su fallo exclusivamente en errónea estimación de un planteamiento técnico declinatorio de su jurisdicción.
La minuta revela que después de presentada toda la prueba en el caso de autos la defensa solicitó la absolución del acusado por haberse prestado tardíamente la declaración jurada exigida por 9 L.P.R.A. see. 1044 del agente que interviene con el detenido por el delito de conducir bajo los efectos de bebidas embriagantes. La resolución de la sala de instancia rehusando considerar la prueba por la tardía prestación de la declaración jurada tiene el efecto y resultado de una orden declinando jurisdicción atribuyendo carácter de condición precedente jurisdiccional a un trámite procesal carente de tal trascendencia. Aún pasando por alto que ésta era una defensa disponible antes del juicio por lo que en ausencia de causa justificada debió tenerse como renunciada bajo la Regla 63 de Procedimiento Criminal, (2) el tribunal erró al estimarla como *629una excepción a su jurisdicción. La ley no señala plazo para prestar dicha declaración y en ineludible reconocimiento de la abrumadora presión de trabajo sobre los funcionarios de justi-cia y orden público, el legislador se limita a indicar en la citada See. 1044 del Título 9, según enmendada por Ley Núm. 58 de 30 de mayo de 1973, que dicho trámite se cumpla “a la mayor brevedad posible.”
El fin primordial de la declaración jurada en el procedimiento criminal es asegurar para el juicio el más claro y confiable relato de lo ocurrido, captado y vertido a escrito cuando más frescas se hallan las impresiones- recogidas por el testigo; proteger el testimonio de la inevitable erosión del recuerdo que produce el tiempo, que no es necesariamente igual en todos los casos ni en todos los individuos. Luego, la demora en suplir la declaración jurada no paraliza el procedimiento judicial ni afecta la facultad del tribunal para juzgar. Simplemente concede mayor latitud a la defensa para destruir o al menos desacreditar como falto de confiabilidad el testimonio que puede o no haberse tornado incierto o borroso, (3) derivando en cuestión de apreciación por el juez al pasar sobre la credibilidad de la prueba. Lo ocurrido en este caso fue una mera desviación del procedimiento que no enerva el proceso. Pueblo v. Tribunal Superior, 84 D.P.R. 392 (1962); Pueblo v. Luccioni Medina, 86 D.P.R. 551 (1962). Definitivamente no quedó afectada la jurisdicción del tribunal.
El fallo absolutorio predicado exclusivamente en la errónea decisión de la cuestión de derecho, no impide su revisión por certiorari y la devolución a instancia para continua-*630ción del juicio. Pueblo v. Tribunal de Distrito y Colón, Int., 74 D.P.R. 838, 859 y ss. (1953). La etapa en que se halle el pro-ceso cuando se produce la orden de sobreseimiento no tiene gran significado. En Simpson v. United States, 229 F. 940, cert. den. 241 U.S. 668, la defensa esperó a que se presentara toda la prueba y se cerraran los informes al jurado para plantear la insuficiencia de la acusación. Su moción prosperó pero no la libró de un segundo juicio con acusación enmendada por considerarse que no hubo absolución sobre los méritos. De otro modo se hubiese “derrotado el propósito de la justicia” como dictaminó el Supremo Federal en el caso normativo de United States v. Pérez, 9 Wheat 579; 6 L.Ed. 165, seguido en Wade v. Hunter, 336 U.S. 684 (1949); Brock v. North Carolina, 344 U.S. 424 (1953); y Gori v. United States, supra.
El acusado no estará expuesto por segunda vez ya que la devolución a primera instancia es la continuación del único y el mismo proceso seguídole, especialmente cuando ninguna prueba adicional a la ya recibida ha de presentarse en su contra. La situación de doble exposición depende en gran medida de cuán arraigada y fundada en los méritos esté la sentencia o resolución apelada via certiorari por el gobierno y qué habrá de ocurrir en primera instancia al serle revocada su decisión y devuelto el caso. Si la apelación por el gobierno no obliga al acusado a someterse a un segundo juicio, pudiendo corregirse el error sin necesidad de ulterior proceso, no se vulnera la garantía constitucional contra el riesgo de ser castigado dos veces por el mismo delito. Art. II, Sec. 11, Constitución de Puerto Rico; United States v. Wilson, 420 U.S. 332 (1975) en que el recurso del Estado iba dirigido a dejar sin efecto una orden anulando un veredicto de culpabilidad por jurado y en su lugar simplemente restablecer la vigencia de dicho veredicto. A un resultado contrario se llegó en United States v. Jenkins, 420 U.S. 358 (1975) porque, a diferencia del caso que ahora resolvemos, en aquél el juez basó su dictamen desestimatorio en determinaciones de hecho que *631consignó por escrito pero imprecisas, lo que llevó a la Corte Suprema Federal a declarar: “Aquí hubo una sentencia absol-viendo al acusado, aunque no podemos decir con certeza si fue o no una decisión de las cuestiones factuales adversa al go-bierno. Pero basta a los fines de la cláusula de doble exposición . .. que de revocar y devolver se requerirían ulteriores proce-dimientos de algún tipo encaminados a resolver cuestiones de hecho relativas a los elementos del delito imputado.” Ibid, pág. 370.
No es tiempo de retornar al rito y a la liturgia procesal que antaño franqueaban una misteriosa puerta trasera a la justicia.

Se anulará la resolución recurrida y se devolverá el caso a primera instancia para continuación del juicio a tenor de las normas aquí enunciadas.

El Juez Presidente Señor Trías Monge emitió opinión disidente a la que se unió el Juez Asociado Señor Irizarry Yunqué. El Juez Asociado Señor Dávila emitirá opinión con-currente.

 Gori v. United States, 367 U.S. 364, 372.


La declaración jurada se prestó el 30 de enero de 1975 y el juicio tuvo lugar un mes después, el 3 de marzo. Si el acusado estimaba que la tardanza era una defensa legítima tuvo plena oportunidad de suscitarla antes de juicio pues con una simple moción hubiera obtenido copia de la declaración si es que no se le había entregado ya como ordena la propia See. 1044, Tít. 9. No se trata de un hecho al que se confronta el acusado por primera vez en el juicio, sino de un dato conocido o fácilmente conocible *629si hubiera ejercitado una razonable diligencia, por lo que el caso es típico de defensa renunciada.


 Siguiendo estos principios la Asamblea Legislativa al exigir decla-ración jurada del agente encubierto en casos de mayor gravedad como los de drogas, en plazo de 120 horas, dejó a salvo la admisibilidad de una declaración tardía si “. . . se demuestr[a] justa causa para una demora en someterla dentro del término antes indicado.” Art. 523 de la Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. see. 2523). (Énfasis suplido.)